Citation Nr: 0029192	
Decision Date: 11/06/00    Archive Date: 11/09/00	

DOCKET NO.  98-05 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hair loss as due to 
an undiagnosed illness.  

2.  Entitlement to service connection for a postoperative 
hysterectomy.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's husband





ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from January 1973 to 
January 1983 and from March 1984 to July 1994.  She had 
service in Southwest Asia during the Persian Gulf War.  This 
is an appeal from a June 1997 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) Phoenix, 
Arizona, which denied entitlement to service connection for 
hair loss as due to an undiagnosed illness and a 
postoperative hysterectomy.  

For reasons which will be set forth below, appellate 
consideration of the issue of entitlement to service 
connection for a postoperative hysterectomy is being deferred 
pending further action by the regional office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of 
service connection for hair loss as due to an undiagnosed 
illness has been obtained by the regional office.  

2.  Hair loss was not demonstrated during the veteran's 
active military service.  Some hair loss was reported 
following her separation from service.  

3.  The veteran's hair loss has been diagnosed as mild 
androgenic alopecia.  


CONCLUSION OF LAW

The veteran's hair loss was not incurred in or aggravated 
during her active military service.  She does not have a 
disability manifested by hair loss which is a sign or symptom 
of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 1991); 38 C.F.R. § 3.317 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records, including the report 
of her physical examination for separation from service, do 
not reflect the presence of hair loss.  

The veteran was afforded a Persian Gulf evaluation by the 
service department in February 1995.  Among other things she 
reported occasional hair loss.  Examination of the scalp did 
not reveal any patchy hair loss.  

The veteran was afforded a VA general medical examination in 
June 1995.  A hair loss was not indicated.  

The veteran was again afforded a VA general medical 
examination in October 1996.  There was no reference to a 
hair loss.  

During a June 1999 hearing at the regional office, the 
veteran testified that she had not had any noticeable hair 
loss prior to going to Saudi Arabia and had had a hair loss 
after she returned.  She stated that her condition had not 
been conclusively diagnosed.  

The veteran was afforded a VA dermatological examination in 
September 1999.  She complained of a hair loss that she 
stated began in about 1994, after her retirement.  It began 
as large clumps of hair falling out.  Her hair was currently 
one-half as thick as it had been and her family members 
noticed that.  It fell out in cycles and at times she lost 
large amounts of hair.  At other times she did not notice any 
hair loss.  she reported a history of seborrheic dermatitis 
beginning in 1992.  For that problem she used steroid creams 
and special antidandruff shampoos.  

On examination the veteran has slight pinkness of the crown 
of the scalp with a minimal amount of scaling.  She did not 
have any appreciable hair loss with the exception of some 
mild loss over the frontal aspect of her scalp.  Her hair 
pull test was negative.  She stated that she lost most of her 
hair in the morning after showering.  The assessment was mild 
androgenic (related to menopause) alopecia.  The examiner 
stated that that condition occurred in most women as 
menopause neared.  It was not a type of alopecia that caused 
complete baldness.  The examiner did not think that the hair 
loss was related to the veteran's hysterectomy which had been 
performed in 1996 nor did the veteran.  The examiner stated 
that the veteran could have some mild hair loss secondary to 
seborrheic dermatitis.  That condition did not seem to be 
active at the current time.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Except as provided in paragraph (c) of this section, the VA 
shall pay compensation in accordance with Chapter 11 of Title 
38, United States Code to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or a combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph (b) 
of this section, provided that such disability:  (1) became 
manifest either during active military, naval or air service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2001; and (2) by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  

For the purposes of paragraph (a) (1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to fatigue, signs or 
symptoms involving the skin, headache, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms and abnormal 
weight loss.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  

In this case, the veteran's service medical records, 
including the report of her physical examination for 
separation from service do not reflect the presence of hair 
loss.  A hair loss was initially reported by the veteran 
following her separation from military service.  When the 
veteran was afforded the VA dermatological examination in 
September 1999 there was a mild amount of hair loss that was 
diagnosed as androgenic alopecia.  The examiner commented 
that that condition occurred in most women as menopause 
neared.  Thus, the veteran's hair loss is not due to an 
undiagnosed illness and service connection for the hair loss 
may not be established on a presumptive basis under the 
statute and regulation concerning Persian Gulf War veterans.  
Thus, under the circumstances, an evidentiary basis which 
would warrant allowance of the veteran's claim for service 
connection for hair loss has not been established.  

The Board has carefully reviewed the entire record with 
regard to the veteran's claim for service connection for hair 
loss; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt regarding any material 
matter regarding that issue.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for hair loss as due to an 
undiagnosed illness is not established.  The appeal is denied 
to this extent.  


REMAND

The veteran's service medical records reflect that she was 
seen in 1993 and 1994 for episodes of uterine bleeding.  

When she was afforded the Persian Gulf evaluation by the 
service department in February 1995 the diagnoses included 
anovulatory uterine bleeding.  

In May 1996 the veteran had a vaginal hysterectomy performed 
at a service department medical facility.  The preoperative 
diagnosis was chronic dysfunctional uterine bleeding of five 
years' duration.  The operative diagnosis was the same as the 
preoperative diagnosis plus multiple submucosal and 
subserosal fibroid tumors.  

During the June 1999 regional office hearing, the veteran 
related that in 1992 she began having periods of intense 
sweating and within some two months she had had profuse 
bleeding.  She related that her condition had been 
misdiagnosed as menopause and the treatment caused the 
fibroid tumors to grow even faster.  She related that she had 
eventually had a vaginal hysterectomy.  Her physician had 
informed her that all of her symptoms had probably been 
related to the fibroid tumors that had begun during service.  

The veteran was afforded a VA gynecological examination in 
September 1999.  The examiner indicated that the veteran had 
developed dysfunctional uterine bleeding with multiple small 
fibroids in the uterus that had not been discovered according 
to her history until the time of surgery.  However, the 
examiner did not express an opinion as to the time of onset 
of the fibroid tumors that resulted in the uterine bleeding 
and subsequent hysterectomy.  

The Board believes that there is some question regarding the 
time of onset of the conditions necessitating the veteran's 
hysterectomy and that additional medical evidence would be 
desirable regarding that claim. 

In view of the above discussion, the case is REMANDED to the 
regional office for the following action:  

1.  The veteran should be afforded a 
special gynecological examination in 
order to determine the etiology of her 
hysterectomy.  All indicated special 
studies should be conducted.  To the 
extent possible, the examiner should 
express an opinion as to the time of 
onset of the condition(s) necessitating 
the hysterectomy.  The claims file is to 
be made available to the examiner for 
review.  

2.  The regional office should then 
review the veteran's claim for service 
connection for residuals of a 
hysterectomy.  If the determination 
regarding that matter remains adverse to 
the veteran, she and her representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until she receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition regarding the remaining matter on appeal pending 
completion of the requested action.  



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals




Error! Not a valid link.

